There
are moments we can describe as historical turning
points, when nations and peoples must decide which
side they are on. This is one of these moments, when
history will judge us and examine if we were
democratic leaders that represented the will of our
peoples.
It is clear that the peoples of the world are taking
a stand against neo-liberal economics and war. They
are fighting against those who would impose their will
by military force and economic violence. They are
resisting those who would undermine and even
overthrow the basic principles that founded this
Organization that brings us together today. Under such
conditions, Venezuela echoes the call of the
Secretary-General, Mr. Kofi Annan, that all the nations
that proclaim the rule of law in their territory respect it
abroad.
As you know, the majority of the peoples and
Governments of the world took a stand against the
illegal war in Iraq. In this context, Venezuela reaffirms
the words of President Rodríguez Zapatero that peace
is a task that demands more courage, more
determination and more heroism than war.
The principal question for us is now the
following: are we building a world of real democracy,
equality and justice or a world led by the tyranny of
economic and military power? The people of
Venezuela were faced with such a decision last month,
with a referendum on the presidency. In fact, in the last
six years, Venezuelans have participated in eight
democratic procedures, including referendums and
elections. The 1999 Bolivarian Constitution of
Venezuela allows for a mid-term referendum on a
recall of the popular vote. On 15 August of this year,
citizens of Venezuela clearly exercised their
constitutional right and, in an historic referendum
never before seen in the history of the world, ratified
the mandate of President Hugo Chávez Frías, thus
confirming the democratic process of structural
transformation led by our President.
Since the end of the last millennium, we have
witnessed tremendous dissent from citizens of the
world against neo-liberalism and war. In my country,
by the late eighties, a set of structural adjustments,
developed under the influence of the main centres of
neo-liberal capitalism, was met with a popular uprising
that paralysed the country, leaving an indelible mark on
our people’s minds. That resistance, popularly known
as “El Caracazo”, was perhaps the first protest against
neo-liberalism. The poor took control of the capital,
Caracas, as well as cities across the country to
demonstrate their discontent with increasing poverty
and the unjust distribution of the profits from our
nation’s oil wealth. The ruling Government of the day
responded by sending in armed forces to suppress the
protests, killing thousands of people. That was a
painfully tragic moment for the people of Venezuela.
Nevertheless, that event provoked the necessary
consciousness, igniting a political awakening among
the people that allowed them to unite their voices in the
fight against neo-liberalism.
Over the next decade, we witnessed protests
against the World Trade Organization and against neo-
44

liberalism in Chiapas, Davos, Seattle, Prague, Quebec
City and Genoa. Wherever the architects of neo-
liberalism gathered, they were met with massive
protests in the streets.
We also witnessed the desperate actions of the
brave South Korean farmer in Cancún, who gave his
life to call attention to the plight of his fellow farmers
on the brink of disaster throughout the world.
The war in Iraq only strengthened the global
protests. On 15 February 2003, an estimated 30 million
people around the world marched in protest and
disbelief, unwilling to stand idly by as once again the
world’s screams fell on deaf ears, as not-so-smart
bombs fell on little children without knowing why. If
we combine the protests against neo-liberal
globalization with the anti-war demonstrations, we will
find a global rebellion of revolutionary proportions has
started. What we need to decide now is whether we
will march in the streets alongside our people or hide
ourselves away in an ivory tower.
My fellow leaders, have we no eyes and ears?
Can we not see the suffering? Can we not hear the cries
of the poor, the disenfranchised, the disappeared and
the desolate? Can we afford to shirk that
responsibility?
According to the United Nations Development
Programme (UNDP), 44 per cent of Latin Americans
live below the poverty line. Although Latin America is
not the only region to face that reality, it is a
particularly conspicuous example because it represents
the laboratory of the neo-liberal project. Structural
adjustment, as prescribed by the Washington
Consensus, came early to Latin America, and its
application here became the model for the neo-
liberalization of the former communist-bloc countries
in the 1990s.
Besides being the initial site of neo-liberalism’s
devastating experiment, Latin America was also the
first to experience anti-neo-liberal explosion. Last
March, UNDP released a report entitled “Democracy in
Latin America”, which highlighted a startling
revelation: more than half of Latin Americans would
prefer dictatorship over democracy if an authoritarian
regime would solve their economic problems.
A second report, released this past August by the
private firm Latinobarómetro, came to a similarly
depressing conclusion — but with one notable
exception: between 1996 and 2004 support for
democracy actually grew in Venezuela, much more so
than in any other country in the region. In Venezuela
support for democracy has undoubtedly increased.
Could it be that there is a direct correlation between
those findings and the fact that Venezuela is actively
pursuing a viable alternative to market democracy?
The Nobel Prize-winning economist, Amartya
Sen, affirms that democracy is the best remedy for
hunger. Indeed, in Venezuela, under the leadership of
President Hugo Chávez Frías, we achieved that goal by
giving power to the poor. To reduce poverty, it is
necessary to increase democracy. There is no other
way. Democracy is also the only way to defeat
terrorism. No matter if poverty and hunger create the
conditions for its existence, there are no “good” and
“bad” terrorists. There is only one terrorism —
reprehensible, detestable and cowardly. But, once
again, only through greater democracy can we defeat it.
What the UNDP report reveals is that Latin
Americans have lost faith in a model of democracy
whose scope is limited to political representation. It is
a model that has entirely ignored the economic, social
and participatory facets of democracy and which has
consequently completely failed to reflect the popular
will. As Simon Bolívar, our visionary liberator,
advocated two centuries ago, the best form of
government is one that provides the highest degree of
happiness, stability and social security for its people.
A few days ago, President Lula of Brazil chaired
a hugely successful meeting of world leaders on the
theme “Action Against Hunger and Poverty”. That
wonderful initiative, co-sponsored by Presidents
Chirac, Lagos Escobar and Rodríguez Zapatero,
expressed our common vision to fight against poverty
and social injustice to guarantee security and
sustainable development in both the North and the
South. Our absolute support for that initiative is
expressed in the document on the subject of ending
poverty and giving power to the poor which we
distributed to Members at the beginning of the General
Assembly session.
To that end we recognize the need to go beyond
the traditional official development assistance
framework. Venezuela’s contribution to the fight
against hunger represents a genuine attempt to place
the tools of development in the hands of those who
need it most. In shifting from food aid to food
45

sovereignty, we are not limiting ourselves to helping to
feed the poor; rather, we are committed to helping the
poor to feed themselves.
For that reason food sovereignty in Venezuela
puts a clear emphasis on assisting small producers
from community-run cooperatives. A far-reaching land
reform has already transferred over 2 million hectares
of land to small producers. We have also made a firm
commitment to create a world seed bank in our country
to protect our heritage of seeds from the violent
encroachments of transgenic and genetically modified
crops.
In addition, we have recently created a Ministry
of Food and Nutrition to guarantee our people their
fundamental rights in that area.
Venezuela ardently supports the initiatives under
way to reform the United Nations. As supporters of
multilateralism and participatory democracy, we claim
a greater participation of the countries of the South at
the United Nations, and particularly in a more
democratic Security Council, one in which there is no
right of veto. In that regard, we support the candidacy
of Brazil as a permanent member of an expanded
Council.
Venezuela aspires to join the Economic and
Social Council for the period 2005-2007. Our presence
in the Economic and Social Council will help the
peoples of the South to promote at the global level the
ideas and social justice we are trying to enact
domestically. To achieve that objective and to attain the
Millennium Development Goals, we believe that the
countries possessing the resources must make a
financial effort commensurate with the challenge.
Venezuela has invested $2 billion in social
programmes this year, and we recently helped establish
a fund of the Organization of Petroleum Exporting
Countries (OPEC) to combat desertification and
drought, which greatly threaten our African brothers.
That assistance from OPEC members reflects our
solidarity with our brothers and sisters in Africa.
Venezuela has already had the opportunity to assist
several African countries through its policy of
cooperation.
The United Nations was born in a world that was
traumatized by the atrocities of Second World War, yet
had the hope of creating a world of greater dignity for
human beings.
Fifty-five years later, when we observe that the
will of the General Assembly is often not respected, it
appears that we have lost our course. Thus, we run the
risk of submerging the world in a war of a thousand
years. It is time to put an end to the hypocrisy that
permits a situation in which some resolutions are
followed while others go unheeded.
Let us have the courage to recover the original
goals of the Assembly. If we are courageous, we will
recognize not only that another world is possible but
that this other world is crucial for humanity.